DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on April 8, 2021, which has been entered into the file. 
By this amendment, the applicant has amended claims 1, 18 and 21 and has canceled claim 19.  
Claims 1-12, 14-18 and 20-21 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In light of the amendment, claim 20 is now dependent from a canceled claim that makes the scopes of the claim unclear.  For the purpose of examination, claim 20 is being examined as depends from claim 18, however clarification and correction are required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Min (PN. 9,640,681) in view of the patent issued to Ollila et al (PN. 9,848,118).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Min teaches a widow structure (50, Figure 1) serves as the article that is comprised of a multilayer stack (30 and 20, Figure 1) wherein the multilayer stack comprises a plurality of layers each respective layer of the plurality defining a respective window edge of the plurality of window edges, wherein the plurality of window edges defines an optical window configured to transmit light through the window wherein at least a first respective window edge of the plurality of window edges is stepped relative to at least a second respective window edge of the plurality of window edges, (please see Figure 1).  
This reference has met all the limitations of the claims.   Claim 1 has also been amended to include the phrase “a near infrared transmissive visible scattering optical filter”.  
Ollila et al in the same field of endeavor teaches a widow structure for an imaging device wherein a near infrared transmission filter (626 or 628, Figure 6) that is arranged in the window region or structure of an imaging device, (please see Figure 6, column 7).   It would then have been obvious to apply the teachings of Ollila et al to include an infrared transmission filter serves as the optical filter in the window structure or region of the imaging device for the benefit of allowing the near infrared light be passed to the imaging sensor to enhance the image quality.  The near infrared transmission filter is also capable to filter the visible light which implicitly would scatter the light via the roughness of the surface of the filter.  
With regard to claim 2, Min teaches that the second respective window edge of the plurality of window edges is stepped relative to at least a third respective window edge of the plurality of window edges, (please see Figure 1).  
With regard to claim 3, as shown in Figure 1, Min teaches that the first respective window edge is stepped radially inward relative to the second respective window edge.  
With regard to claim 4, as shown in Figure 1, Min teaches that the plurality of window edge comprises a plurality of successively radially inward window edges.  
With regard to claim 5, as shown in Figure 1, Min teaches that the plurality of successively radially inward window edges comprises a radially outermost stepped window edge adjacent the optical filter and radially innermost stepped window edge away from the optical filter.  
With regard to claim 6, as shown in Figure 2, Min teaches that the each respective edge of the plurality of successively radially inward window edges respectively defines a circle.  
similar to a predetermined closed curve, (it is noted that each of the respective edges may be curve fitted).  
With regard to claim 8, as shown in Figure 2, Min teaches that the each respective window edge of the plurality of the window edges defines a respective predetermined circle.  
With regard to claim 9, Min teaches that window structure comprises a window plate (10, Figure 1) serves as a protective layer adjacent to a major surface of the multilayer stack wherein the major surface is away from the optical filter.  
With regard to claim 11, Min in light of Ollila et al teaches that the window structure comprises an image sensor (90, Figure 1, Min or 606, Figure 6, Ollila et al) serves as the light receiver and the optical filter (626 or 628, Figure 6 of Ollila et al) is disposed between at least one layer of the plurality of layers and the light receiver (image sensor 90 of Min or 606 of Ollila et al).  
With regard to claim 12, Min in light of Ollila et al teaches that the optical filter (626 or 628 of Ollila et al) is disposed between an uppermost layer of the plurality of layers (30, Min) and the light sensor (90, Min or 606, Ollila et al).  
With regard to claim 14, Min teaches that the at least one of the plurality of layers comprises chromatic color layer (22 or 24 please see column 6, lines 10-15) that may reflect the chromatic color light and at least another layer of plurality of layers that is a light shield layer (30) that may absorb visible light, (please see column 6, lines 6-10).   The reflection of the visible light of the chromatic color layer may be modified to also scatter the visible light, (one skilled in the art would know that the roughness of the surface of the layer would cause scatter of the incident light) for the benefit of allowing the visible light be directed in a desired manner.  
.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min and Ollila et al as applied to claim 1 above, and further in view of the US patent application publication by Hiwatashi et al (US 2009/0116132 A1).
The window structure taught by Min in combination with the teachings of Ollila et al as applied in claim 1 above has met all the limitations of the claim.  
With regard to claim 10, these references however do not teach explicitly to utilize an optically clear adhesive to occupy the optical window.  Nevertheless, using optically clear adhesive to fill the gap of an optical article is known in the art as demonstrated by Hiwatashi et al, an optically clear adhesive (3, Figure 1) is being using to fill the gap of the optical device.  It would then have been obvious to one skilled in the art to apply the teachings of Hiwatashi et al to use an optically clear adhesive to fill the window for the benefit of providing a mean fasten the multilayer stack and the image sensor.  

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min and Ollila et al as applied to claim 1 above, and further in view of the US patent application publication by Jung (US 2006/0145056 A1).

With regard to claims 16 and 17, these references do not teach explicitly that the window structure further comprises a color layer or a texture layer.  Jung in the same field of endeavor teaches an image sensor with window structure, wherein a color layer (16, Figure 1) and a diffractive lens (14) that are disposed over the optical window such that the structure for defining the window is disposed between the color layer (16), the diffractive lens (14) and the optical sensor such that the optical filter is adjacent to it.  It would then have been obvious to one skilled in the art to apply the teachings of Jung to also include a diffractive lens or a color layer extends across the optical window for the benefit of providing additional light redirecting function or color effect to the imaging function of the imaging device with the window structure.  

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Min (PN. 9,640,681) in view of the patent issued to Muro et al (PN. 9,465,142).
Claim 18 has been amended to necessitate the new grounds of rejection.  
Min teaches a widow structure (50, Figure 1) serves as the article that is comprised of a multilayer stack (30 and 20, Figure 1) wherein the multilayer stack comprises a plurality of layers arranged from a lowermost layer to an uppermost layer, wherein each respective upper layer in the multilayer stack defines a respective upper window edge that extends radially inward from a respective lower window edge defined by a respective lower layer of the plurality of layers, (please see Figure 1).  
Muro et al in the same field of endeavor teaches a widow structure for an imaging device wherein an infrared cut filter (42, Figure 1) that is adjacent to the image sensing device (100) and is also adjacent to window structure (50).  It would then have been obvious to apply the teachings of Muro et al to include an infrared cut filter serves as the optical filter to be placed adjacent to the image sensor (90, Figure 1 of Min) for the benefit of cutting off unwanted infrared to improve the image quality.  
Claim 18 has been amended to include the phrase “wherein at least the uppermost layer of the plurality of layers substantially scatters visible light and wherein at least the lowermost layer of the plurality layer absorbs visible light”.  
Min teaches that the at least one of the plurality of layers comprises chromatic color layer (22 or 24 please see column 6, lines 10-15) that may reflect the chromatic color light and at least another layer of plurality of layers that is a light shield layer (30) that may absorb visible light, (please see column 6, lines 6-10).   The reflection of the visible light of the chromatic color layer may be modified to also scatter the visible light, (one skilled in the art would know that the roughness of the surface of the layer would cause scatter of the incident light) for the benefit of allowing the visible light be directed in a desired manner.  
With regard to claim 20, Min teaches that at least one of the plurality of layers, such as the design layers (22 or 24) may comprise white color, (please see column 6, lines 10-15) that may be made by having one or more white ink, (please see column 9, lines 60-67).  The at least another layer being light shielding layer (30) that may have a black color, (please see column 6, line 23) and may be made by one or more black ink, (please see column 10, lines 39-41).  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Min (PN. 9,640,681) in view of the patent issued to Muro et al (PN. 9,465,142) and US patent application publication by Kim et al (US 2017/0372123 A1).
Claim 21 has been amended to necessitate the new ground rejection.  
Min teaches a widow structure (50, Figure 1) serves as the article that is comprised of a multilayer stack (30 and 20, Figure 1) wherein the multilayer stack comprises a plurality of layers, each respective layer of the plurality of layers defining a respective window edge of a plurality of window edges, wherein the plurality of window edge defines an optical window configured to transmit light through the window, (please see Figure 1).   
This reference has met all the limitations of the claims.  It however does not teach explicitly to include an optical filter.  Muro et al in the same field of endeavor teaches a widow structure for an imaging device wherein an infrared cut filter (42, Figure 1) that is adjacent to the image sensing device (100) and is also adjacent to window structure (50).  It would then have been obvious to apply the teachings of Muro et al to include an infrared cut filter serves as the optical filter to be placed adjacent to the image sensor (90, Figure 1 of Min) for the benefit of cutting off unwanted infrared to improve the image quality.  
Claim 21 has been amended to include the phrase “a color layer wherein the multilayer stack is disposed between the color layer and the optical filter and the color layer defines at least one window edge”.  These references do not teach explicitly that the window structure further comprises a color layer.  
Kim et al in the same field of endeavor teaches an image sensor with window structure, wherein a cover layer (34, Figure 2) of the window structure may comprise a color layer (please see paragraph [0014]) wherein the cover layer with the color layer defines at least one window Kim et al to also include a color layer with the cover layer that defining at least one window edge for the benefit of providing additional color effect to the imaging function of the imaging device with the window structure.  
Response to Arguments
Applicant's arguments filed on April 8, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to newly amended features of the claim that have been fully addressed in the reasons for rejection set forth above.  
In response to applicant’s arguments concerning the feature concerning “scattering visible light”, the specification and the claims fail to teach the structure of the enablement of the uppermost layer of the multilayer stack would scatter the visible light.  This phrase therefore can only be examined as the scattering is an inherent property of the multilayer stack.  Furthermore, since the cited Min reference teaches that the design layer may be formed to have ink and powders, (please see column 9, lines 40-67), which means that the ink and/or power would allow the visible light be scattered.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872